Order affirmed, without costs. Section 128 of the Public Welfare Law clearly sustains the order so far as concerns the period from January 1, 1930, to August 27, 1931. For the period prior to that date, section 57 of the Poor Law, then in force, requires reimbursement from the mother or her committee for the support of the illegitimate infant child, on the theory that the mother is one “ who has been assisted by * * * city.” She was legally obligated to care for and support the illegitimate child; and to the extent that the city took over the care of the child the mother was “ assisted by ” the city and, therefore, section 57 requires that she reimburse the city when, as now appears, she is possessed of real or personal property which enables her to discharge her obligation in this regard to the city. The presumption upon which the conclusion in City of Albany v. McNamara (117 N. Y. 168) was based has been changed by the statutes, so that an obligation to reimburse arises when the person who has been assisted by or receives support from the city becomes possessed of real or personal property. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.